DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I is acknowledged.
Claims 57-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2021.
Claims 50-54 and 56 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. he present application is a National stage entry of PCT/US2018/067250 filed December 21, 2018, which claims priority to U.S. Provisional Patent Application Serial Nos. 62/672420 and 62/609961, filed on May 16, 2018 and December 22, 2017, respectively.  Claims 50-54 and 56 have an earliest effective filing date of  December 22, 2017.

Information Disclosure Statement
Listing references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See, for examples “http(s)://” or “www” on pgs. 19, 21, 24, 55, and 80. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 51 and 56 are rejected for recitation of intended result/effect without conferring some structural, material, or manipulative difference on the scope of the claim.  Claim 51 recites, “wherein said exposing to said CD22 inhibitor increases phagocytosis” in a subject; and Claim 56 recites, “wherein said CD22 inhibitor interferes with CD22 expression.” It is unclear whether or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim” (emphasis added). Since the claims fail to meet all (3) criteria set forth in MPEP 2173.05(g), then Claims 51 and 56 are rejected. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-52, 54 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. Claim 50 recites, “a CD22 inhibitor”.  Claims 51-52, 54 and 56 dependent from Claim 50, do not materially limit the inhibitor and are therefore included in the rejection.  The claims do not require that the “CD22 inhibitor” possess any particular structure or other distinguishing feature.  
In order to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In the instant case, the only factor present in the claim is a recitation of requisite activities or functional characteristics; the CD22 inhibitor must “treats said age-related disease or condition or said neurodegenerative condition”; “increases phagocytosis”; “is a CD22 antagonist”; and/or “interferes with CD22 expression”. However, there is not even identification of any particular portion of a structure that must be conserved for said activities.  Therefore there is no structure/function correlation and insufficient distinguishing identifying characteristics for the genus claimed.
Regarding the agent of the claims the disclosure states: “the CD22 inhibitor is an anti-CD22 antibody”, “small molecule inhibitor” (both on pg. 3), “peptide” or “nucleic acid” (original claim 68). Thus, the claims are drawn to a genera of different molecules (proteins, small 
  The specification exemplifies only one species within the genera encompassed by the claims: a monoclonal mouse IgG1 anti-CD22 antibody, clone Cy34 (Figures 17, 19, 23 and pages 83-86). This is why claim 53 is excluded from the rejection. Thus, the disclosure as filed fails to provide a representative number of species for the claimed genera. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genus.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

	

Claims 50-54 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating SLE or multiple sclerosis and treating diseases associated with decreased microglial phagocytosis comprising administering an anti-CD22 antibody; the specification does not reasonably provide enablement for treatment of any age-related disease/condition or any neurodegenerative disease/condition comprising any other CD22-inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	As stated above, the claims encompass any CD22 inhibitor, which the specification discloses as being a peptide, antibody, small molecule or nucleic acid.  The specification teaches only one species – a CD22 blocking antibody.  Thus, a person having ordinary skill would have to perform undue further experimentation to make other CD22 inhibitors that are encompassed by the claims, but not described by the disclosure.
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the scope of enablement, the claims are analyzed with respect to the teachings of the specification and are to be “given their broadest reasonable interpretation consistent with the specification.”  See MPEP 2111 [R-5]; Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969). 
As such, the broadest reasonable interpretation of the claimed method is that it provides treatment for any age-related disease/condition or any neurodegenerative disease/condition. The scope of age-related conditions is vast and includes genetic disorders that do not arise until later in life, such as X-linked gene mutations with age-related skewing including adult-onset presentations of chronic granulomatous disease, X-linked agammaglobulinemia, interleukin-12/T helper 1/interferon-gamma and interleukin-23/T helper 17/interleukin-17 pathway defects, and X-linked lymphoproliferative disorders, just to name a few.  The scope of neurodegenerative conditions is equally vast and encompasses genetic disorders such as Down syndrome, as well as Alzheimer’s disease, AIDS-related dementia, Huntington’s disease and ALS – all of which have distinct etiology and non-overlapping treatment regimens.  A skilled artisan would not know how to use the method, as claimed, with a reasonable expectation of success commensurate in scope with the breadth of the claims, based solely on what is disclosed in the specification. 
	The specification discloses CD22 negatively regulates microglial phagocytosis in vivo (Figure 27).  Specifically, the disclosure teaches CD22 negatively regulates phagocytosis/ clearance of certain neurotoxic molecules: amyloid beta, a pathological hallmark of Alzheimer’s disease (Figures 20 and 21 show that CD22 blockade promotes clearance and phagocytosis of amyloid beta);  α-synuclein fibrils, a hallmark of α-synucleinopathies such as Dementia with Lewy bodies, Multiple system atrophy, and Parkinson's disease (Figure 22 teaches in vitro CD22 blockade promotes clearance/phagocytosis of α-synuclein fibrils); myelin debris which treats any neurodegenerative disease, nor the instantly claimed Niemann-Pick disease type C (claim 52).  In vivo phagocytosis assays were performed in wild-type mice and not within any art-accepted animal model of disease pathology.  Thus, while the examples demonstrate a link between CD22 inhibition and increased clearance of neurotoxins, there is no evidence that this will treat the pathology/symptoms of any age-related disorder or neurodegenerative disease.
	Anti-CD22 antibodies like epratuzumab, inotuzumab, and BL22, were used in clinical trials before the filing date of the application.  In the broadest interpretation of the claims, since all patients are actively aging at any given time, any one of these clinical trials reads upon prophylactic treatment of age-associated disorders.  
	The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001, (CAFC 1997), the court held that:
"[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" and that  "[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that "when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art", "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement".

The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is in vivo 
The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation in order to make and/or use the invention commensurate in scope with what is claimed. Therefore, Claims 50-54 and 56 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 50-51 and 53-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
ClinicalTrials.gov Identifier: NCT00382837, published online with last update May 21, 2014 as evidenced by Trysberg and Tarkowski, Cerebral inflammation and degeneration in systemic 

Claims 50-51 and 53-55 are directed to: A method of treating an age-related disease or condition or a neurodegenerative disease or condition comprising: exposing one or more of a subject's microglia, macrophage and/or other phagocytic cells to a CD22 inhibitor wherein said exposing treats said age-related disease or condition or said neurodegenerative condition; wherein said exposing to said CD22 inhibitor increases phagocytosis by said one or more of said subject's microglia, macrophage and/or other phagocytic cells; wherein said CD22 inhibitor is an anti-CD22 antibody; and, wherein said CD22 inhibitor is a CD22 antagonist.  For purposes of applying art, Claims 51, 54 and 55 are interpreted as intended results that occur subsequent to exposing a CD22 inhibitor, or anti-CD22 antibody. (For clarity of this position, see rejection under 112, second paragraph; 112(b) above).
It should be noted that the instant specification defines “exposing” as including in vivo exposing, and preferred embodiments include: “local administration, topical administration, intrathecal administration, intraparenchymal administration, intracerebroventrical administration, intravenous administration, intraarterial administration, intrapulmonary administration and oral administration” (pg. 3).  Thus, “exposing” reads upon “administering”.

MPEP §2131.01 provides guidance as to 35 U.S.C. 102 rejections over multiple references.  Such rejection has been held to be proper when the extra references are cited to: (C) Show that a characteristic not disclosed in the reference is inherent. The MPEP states: “To serve 
The Trysberg et  al. reference is relied upon solely as extrinsic evidence that systemic lupus erythematosus (SLE) presents with cerebral inflammation and degeneration and, thus, is “a neurodegenerative disease or condition” as recited by the claims (see pathway leading to brain damage, reference Figure 6). The reference further teaches since MRI and psychiatric testing is not standardized in SLE, “even if major involvement of CNS is not occurring, minor symptoms may nevertheless suggest compromised brain function due to cognitive disturbances” (pg. 531, second to last paragraph).
The Carnahan et al. prior art is relied upon as extrinsic evidence that epratuzumab was known in the art at the time of filing, as an anti-CD22 antibody (title and throughout).
Clinical trial NCT00382837 discloses a phase III clinical trial.  The trial method comprises treating SLE patients with intravenous epratuzumab. 
Thus, the method of the invention fails to distinguish over the methods taught by the prior art and the claims are rejected.

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649